Detailed Action
This office action is in response to the request for continued examination filed November 11, 2020.  
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are moot in view of the new grounds of rejection herein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,5-8, and 10-20 is/are rejected under 35 U.S.C. 103(a)  as being obvious over Kozloski (US PG Pub 2018/0189732) in view of “Natarajan” (US PG Publication 2020/0058020). 

Regarding Claim 1, Kozloski teaches: 
(See Kozloski ¶¶3-6, e.g. ¶4 “Contributions of each of the users are entered into the blockchain at respective computer nodes as blocks when transactions have been completed in accordance with the following: writing code for inclusion in the computer software program; submitting the code for the computer software program to the distributed network to complete a transaction to add a block with the code to the blockchain of the computer software program; detecting by the distributed network of the submission of code for the computer software program; and adding the code as a block to the blockchain of the computer software program”) 

by broadcasting the at least one transaction through a decentralized network to the plurality of contributor contributing to the software project for validation by the plurality of contributors in the decentralized network; (See Kozloski ¶16 “Every node in a decentralized system has a copy of the blockchain.  This avoids the need to have a centralized database managed by a trusted third party.  Transactions are broadcast to the network using software applications.  Network nodes can validate transactions, add them to their copy, and then broadcast these additions to other nodes.  To avoid the need for a trusted third party to timestamp transactions, decentralized block chains use various timestamping schemes, such as proof-of-work.”)
(See Kozloski ¶16 above, see further detail in ¶¶32-47). 

Kozloski does not teach, but Natarajan teaches: 
[processing at least one transaction associate with] at least one schedule modification of the software project… 
(Natarajan (e.g. ¶¶4-5, 21-22, 101-109, Fig. 7), teaches using distributed blockchain transactions used for tracking the milestones in a project plan including validating changes to the schedule milestones and tracking progress on project work by distributing transactions to nodes in the distributed blockchain network for validation of transactions changes to the project plan). 

In addition it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Kozloski and Natarajan as each is directed to blockchain-based project management systems and Natarajan recognized 


Regarding dependent claims 2, 3, 5-8, and 10-15, Kozloski further teaches: 

2. (Original) The method of Claim 1, further comprising: providing a user interface allowing each of the plurality of contributors to monitor the processing the at least one transaction.  (See UI discussed in ¶¶68-69)

3. (Original) The method of Claim 1, wherein the decentralized network is a permissioned blockchain network.  (See ¶¶81, “open blockchain technology, which is based on the principle of permissioned network…” further ¶123)

  

5. (Original) The method of Claim 3, wherein each of the plurality of contributors is added as a participant to the permissioned blockchain network, and provided with access to validate the at least one transaction.  (See e.g. ¶89 “The membership services validate peers' identity, register all software workproducts/coders (participating as validating peers or non-validating peers) in the system for code/application tracking, security, and auditing.” See further ¶¶14,123-126). 

6. (Original) The method of Claim 5, wherein a contributor is added to the permissioned blockchain network for transactions that the contributor is authorized to validate.  (See e.g. ¶89 “The membership services validate peers' identity, register all software workproducts/coders (participating as validating peers or non-validating peers) in the system for code/application tracking, security, and auditing.” See further ¶¶14,123-126).


7. (Original) The method of Claim 1, wherein processing the at least one transaction associated with the source code of the software project comprises: initiating the processing upon detecting a requirement change in the software project.  (See e.g. ¶72 “Any event "related" to the code (hardware maintenance/updates, software update, purpose or code project mission change, etc.) may be tracked and stored on historic application blockchain.”  See further ¶¶48-49 “The customized parameters may further be organized or tagged within the blockchain block as: [0049] requirements gathering;” See further e.g. ¶82 “The present invention may provide systems and methods in which chaincodes (computer programs deployed at each validating device/node) can be used to track or validate transactions triggered based on a programmer activity regarding the code (for example, UNIT TEST completion, PUSH to code repository).”) [Here Kozloski teaches triggering the processing of blockchain transactions in response to developer activities regarding the code, and also teaches such activities encompassed in the blockchain record include gathered requirements for the system]. 

8. (Original) The method of Claim 1, wherein processing the at least one transaction associated with the source code of the software project comprises: invoking the processing by at least one of the plurality of contributors.  (See e.g. ¶68 “when a GUI (graphical user interface) element on the code editor shown on a computer display is selected, a block may be written to the blockchain, along with the Programmer ID, Coded Editor (ID), etc.”)


10. (Original) The method of Claim 1, wherein the at least one transaction requires validation when the at least one transaction is not occurring according to a predetermined schedule.  (( See e.g. ¶16 “To avoid the need for a trusted third party to timestamp transactions, decentralized block chains use various timestamping schemes, such as proof-of-work.” And  ¶¶81-82 of Kozloski The validation devices or modules may be based on the open blockchain technology, which is based on the principle of permissioned network, or is based on the permission-less blockchain technology, wherein validating devices establish a validity of the transaction and generate a new block via a "proof-of-work" principle.” Here, the decentralized system uses a POW validation to avoid need for a third-party timestamping schedule)

(See e.g. ¶65 “A transaction may also include a consideration of: registering a work-product, a piece of code, a programmer, updating code details relating to purpose or customers, committing/pushing code to a code repository, wherein these kinds of transactions are validated by validating peers.”, See further ¶¶15-16 and 25-27) and wherein the at least one transaction is linked to at least one previous transaction in the decentralized network.  (¶11 “Each block contains a timestamp and information linking it to a previous block in the blockchain.”)

12. (Original) The method of Claim 11, wherein each of the contributors may access each of the at least one previous transaction.  (See Kozloski ¶25 “The chain can be considered a chronicle of a piece of software, such as a growing piece of complex code, and the code "status" path through its recent history or complete history can be tracked, along with its various programmers, though the lifetime and versions of the code, various history parameters, etc. Once the new block has been calculated, it can be appended to the stakeholder's application software history blockchain, as described above.”)

13. (Original) The method of Claim 1, wherein each of the at least one transaction comprises a code requirement, (¶49 “gathering requirements) a portion of source (¶65 “a piece of code”) and at least one test case.  (e.g. ¶37 “Part or all of test case execution traces/results;” and ¶66 “In a related embodiment, code is added to the block whenever a unit test is complete, or an integration test is completed.”)

14. (Original) The method of Claim 13, wherein the portion of source code is tokenized and available for re-use within at least one of the software project and another software project.  (¶80 “Optionally, upon the first registration of a piece of code, the system may assign a single token to the code; the token is also provided to one or more owners.  Any transaction related to the code may include the "single token" of the code.”)
15. (Original) The method of Claim 1, wherein updating the decentralized network by adding the processed at least one transaction as a block in the decentralized network comprises: performing a comparison between the at least one transaction and a previous transaction.   (e.g. ¶80 “For example, a query for fetching the details of all or part of a code may pass the "single token" and a public key.  Any authorized entity connected to this system may verify the identity of that code as long as they present the token as part of the transaction.” And ¶30 “Instead, the work contribution of coders may be verified against a particularly useful instance of the code by checking the code into the blockchain and requesting from the blockchain an assessment of the contribution history of the particular instance of the code.”)

Claims 16 and 20 are rejected on the same basis as claim 1. 

Claims 17-18 are rejected on the same basis as claims 2,3, respectively. 

Claim 19 is rejected on the same basis as claims 13&14 combined above.




Claim(s) 4 is rejected under 35 U.S.C. 103(a) as obvious in over Kozloski (US PG Pub 2018/0189732) in view of “Natarajan” (US PG Publication 2020/0058020) as applied above and further in view of Smith (US PG Publication 2018/0285217)

Regarding Claim 4, Kozloski teaches the limitations of claim 1 and 3 above, but does not further teach, while Smith teaches:
4. (Original) The method of Claim 3, wherein the at least one transaction occurs within a predetermined time period.  See O’Brien ¶44 “For one embodiment, the private key can include information that grants the watchdog devices 104A-N with access to the ledger 103 for a limited period of time (e.g., 10 minutes, 1 hour, any other time period, etc.).  Thus, security is further bolstered by preventing watchdog device(s) 104A-N from having unfettered access to the devices 102A-N and/or the ledger 103.  




Claim(s) 9 is rejected under 35 U.S.C. 103(a) as obvious in over Kozloski (US PG Pub 2018/0189732) in view of “Natarajan” (US PG Publication 2020/0058020) as applied above and further in view of O’Brien (US PG Publication 2018/0287893)

Regarding Claim 9, Kozloski teaches the limitations of claim 1 and 3 above, and further teaches:
9. (Original) The method of Claim 1, wherein the at least one transaction is a requirement change to the software project, (See e.g. ¶72 “Any event "related" to the code (hardware maintenance/updates, software update, purpose or code project mission change, etc.) may be tracked and stored on historic application blockchain.”  See further ¶¶48-49 “The customized parameters may further be organized or tagged within the blockchain block as: [0049] requirements gathering;”)
but does not further teach, while
and wherein the requirement change is committed when all the contributors have validated the requirement change.  (See Unanimous blockchain consensus in O’Brien ¶16). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art in the attached PTO-892 form includes additional prior art teaching blockchain-based project management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







MJB
6/2/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191